DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 11/23/2021 has been entered. Claim 8 has been amended and Claims 9-10 have been canceled. Thus, claims 8 and 11-13 are currently pending and are under examination.

Withdrawn Rejections
	Claim 8 has been amended and neither US’173 nor US’174 teaches every limitation of the claim and thus the 102(a)(1) rejection of the record has been withdrawn.
	Applicant’s arguments with respect to the 103 rejection in the remarks 11/23/2021 have been considered and were found persuasive. Thus the 103 rejection of the record has been withdrawn.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11-13 are newly rejected under 35 U.S.C. 103 as being unpatentable over Patent application number US2017/0058173A1 (US’173; cited in IDS 01/14/2021) in view of Patent application publication number US2014/0179961A1 (US’961).
	Regarding Claims 8 and 11-13, US’173 teaches in Tables 10-11 a refrigerant composition comprising (E)-1,2-difluoroethylene (1132(E)) and 1,1,1,2-tetrafluoroethane (134a). Furthermore, US’173 teaches that the GWP decreases with increasing the mass% of 1132(E) and decreasing the mass% of 134a. Hence since a skilled artisan understands that a refrigerant with low GWP is a desired refrigerant, a skilled artisan would have been motivated to further decrease the mass% of 134a in the composition, including to the claimed amount, with a reasonable expectation of success in obtaining a composition with even lower GWP. 
	US’173 fails to teach that the composition comprises 3,3,3-trifluoropropyne. However, US’961 teaches that 3,3,3-trifluoropropyne is also a refrigerant with zero GWP ([0005]). Hence blending any amount of 3,3,3-trifluoropropyne, including the claimed mass%, with the composition of US’173, a skilled artisan has a reasonable expectation of success in obtaining a refrigerant composition with low GWP.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to arrive at the claimed composition in view of the combination of US’173 and US’961.

Conclusion
	Claims 8 and 11-13 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622